ORDER

PER CURIAM.
Defendant appeals after he was convicted by a jury of one count of possession of a controlled substance, § 195.202, RSMo 1994. The court found defendant to be a prior offender and sentenced him to a prison term of four years. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).